Elliott, C. J. —
The appellant recovered judgment for twenty-five dollars in the court below, and moved for a new trial, assigning as causes that the finding is contrary to law, and that it is not sustained by sufficient evidence. Under the settled rule, no question as to the amount of the recovery is presented by this motion for a new trial. Hyatt v. Mat-*27tingly, 68 Ind. 271; Langohr v. Smith, 81 Ind. 495; McElhoes v. Dale, 81 Ind. 67; Millikan v. Patterson, 91 Ind. 515; Fort Wayne, etc., R. W. Co. v. Beyerle, 110 Ind. 100. As the sole contention is that, the recovery was not for a sum to which the appellant claims he was entitled, we must affirm the judgment, because the question is not presented as the law requires.
Filed May 10, 1889.
Judgment affirmed.